     Case 2:14-cr-00107-TLN-KJN Document 157 Filed 10/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                           No. 2:14-cr-0107 TLN KJN P
12                          Respondent,
13               v.                                       ORDER
14    JOSHUA LANDON KLIPP,
15                          Movant.
16

17              On October 19, 2020, movant filed a request for clarification as to the requirements for

18   filing objections to the findings and recommendations. Movant is advised that he must serve a

19   copy of his objections on counsel for respondent; the court does not need additional copies, just

20   the original. If movant seeks a certificate of appealability under 28 U.S.C. § 2253, he should

21   address such request in his objections. On October 14, 2020, movant was granted an additional

22   thirty days in which to file his objections. (ECF No. 155.)

23              IT IS SO ORDERED. (ECF No. 156.)

24   Dated: October 20, 2020

25

26
     /klip0107.inf
27

28
